As we begin our work the Government and friendly people of Mexico are faced with a most terrible disaster as a result of the successive earthquakes that have devastated that country during the past week.
On behalf of the people of Burkina Faso and the National Revolutionary Council and its Chairman, Captain Thomas Sankara, I convey to the people and Government of Mexico ray delegation's heartfelt condolences and express to them our greatest solidarity at this time of tragedy. We in Burkina Faso have also suffered from natural disasters, and we are in a position to understand the tragedy that has struck Mexico and its people.

My delegation is pleased to see you. Sir, presiding over the fortieth session of the General Assembly of the United Nations. You represent a country that is close to Africa, for Spain, by virtue of its geography and history, has always been a link between Africa and Europe. I wish to pay a sincere and well-deserved tribute to your predecessor. Ambassador Paul John Lusaka, who successfully presided over the thirty-ninth session of the General Assembly.
In a few days' time all the peoples and nations of the world will be marking the fortieth anniversary of the United Nations. It would be presumptuous to try in a few short minutes to evaluate this Organization 40 years after its founding and it is not the intention of my delegation to do this.
We have come to this rostrum to enable our people, the Burkinabe people, and our country, Burkina Faso, to share their thoughts with the other 158 Members of the United Nations. We believe that all our positive and constructive thoughts taken together will undoubtedly present the truest possible picture of the United Nations.
The life expectancy of a citizen of Burkina Faso is 40 years. This explains and helps to show why in Burkina Faso it is our deepest aspiration and our most sincere wish to see the United Nations develop and make progress. That is why we struggle to ensure that the United Nations contributes a little more each day to making this a better world for everybody.
The work that we have done together in 40 years is positive. The family circle has widened, the number of Members has trebled and all Members have more or less adhered to the principles and ideals contained in the Charter. It is nevertheless true that when it comes to implementation the noble ideas underlying the Charter have not always had the support of the indispensable common political will.
Forty years after the San Francisco profession of faith, decolonization has not yet been fully achieved, in Africa in particular and elsewhere in the world.
Forty years after Hiroshima, the specter of nuclear war still hovers over the human race and may at any moment jeopardize its future.
Although the united Nations has to a certain extent helped us to avoid a third world war such as the wars of 1914-18 and 1939-45, the balance sheet of local conflicts since 1945, were it to be drawn up, would be just as terrifying as that of the last war.
The fascism and institutionalized racial discrimination that the world thought it had conquered and buried with the defeat of Nazism have reemerged in South Africa and Israel, where they are arrogantly practiced before the eyes of the international community through the abhorrent systems of apartheid and Zionism
Even worse is the cynical use made of the weapon of obscurantism and hunger, which every year kills 30 million children, women and men, particularly in my country and in the African Sahel. In our view, this weapon is just as deadly as the nuclear weapon. Indeed, it is even more deadly in that it makes possible more effective forms of political blackmail. It enables the powerful of this world to pour out millions of tons of food aid so as to quieten and lend moral comfort to their own domestic public opinion on the one hand and on the other hand to convince those who are starving that their only means of salvation will for ever lie in the humanitarian gestures of the powerful. Thus, to demand the means to produce food oneself instead of accepting humiliating aid may be presented as a rejection of human solidarity in the face of children, mothers and fathers dying of hunger.
The problem of the external debt must be considered in close relationship to the requirements of development by and for the people themselves.
Addressing his colleagues at the last summit meeting of the Organization of African Unity (OAU) President Thomas Sankara, said:
"The Burkinabe - that is, a people made up of upright and honest men -will use no trickery, deceit or dishonesty against anyone. That is why, without complaint and in dignified silence, we shall discharge our foreign debt correctly while following the sacred path of the liberation of our people. We shall struggle against the straitjacket that has been imposed on us with no sign of weakness, without resignation or fatalism, but honestly and faithfully. How can one demand that peoples who have been excluded from the feast should pay off a debt of which they know nothing? What would our working masses say if they knew that this debt, which causes us so much worry, represents only 1 per cent of the world debt?"
The current debt burden prevents any true economic recovery. The position of my country is that we, the debtor countries, roust, whatever the cost, present a common front and avoid any disruption of our ranks in the face of the organized, united partners that harry us. Only such unity among the poor will enable us to secure if not the cancellation at least the suspension of payments.
The tremendous achievements of science and technology have not been used for the economic and social development of mankind as a whole. How else can be explain the fact that on the eve of the twenty—first century millions of human beings throughout the world, particularly in Africa, Asia and Latin America, are still suffering and dying of ignorance, above all, and secondly of hunger, thirst and disease?

Burkina Faso's revolutionary experience of the past two years has been and continues to be inspired by all past revolutions. He understand the misfortunes of all peoples throughout the world, without exception, and will continue to sympathize with them. Yet it is a new revolution in that it categorically rejects any servile imitation of others.
Venturing on new paths to words of a better world, we have chosen to seek forms of organization that are better adapted to our civilization and that can bring out people closer to the other people? of the world in the search for the well-being and progress of all.
The pursuit of this objective has been reflected in the mobilization, rational organization and collective discipline that our people have freely imposed on themselves in daring to bring about profound changes in their day-to-day economic, social and cultural life.
For the past two years, under the leadership of the National Revolutionary Council, our people have made tremendous efforts in the main vital sectors of our society. I shall just mention two examples here.
First, the "vaccination commando" made it possible to immunize, within 15 days, 2.5 million children ranging in age from 9 months to 14 years, against measles, meningitis and yellow fever. The coverage was 106 per cent, showing that children from neighboring countries were also able to benefit.
Secondly, thanks to the political determination to mobilize all energies in the democratic and revolutionary structures of the defense committees of the revolution, a city such as Ouagadougou, our capital, today has more than 150 wells providing drinking water to 20 sectors which were previously without this essential precision.

We are happy to underscore the effective contribution made by the specialized agencies of the United Nations, specifically the world Health Organization (WHO) and the United Nations Children's Fund (UNICEF) in our "Commando Vaccination" effort, and the United Nations Development Program (UNDP) for carrying out the drilling of wells and for other work relating to our infrastructure.
We are not simply boasting of our achievements here. We are expressing a belief, one that we have developed over these past two years of revolutionary struggle. In Burkina Faso, positive developments and real achievements have proved that it is now possible to build a better world, so long as we are willing to think the unthinkable and to involve as many as possible in this endeavor.
In our own daily struggles we also participate, in word and in deed, in the just and legitimate struggles of all peoples against imperialism, colonialism, neo-colonialism and racism - the main causes of the evils that are crippling all initiatives for a just and equitable peace throughout the world.
This ongoing search for international peace and security remains the major imperative of our Organization on the eve of its fortieth anniversary.
In his report on the work of the Organization, the Secretary-General quite rightly emphasized the role that each Member State must play in order to safeguard the mission of the United Nations: the maintenance of international peace and security.
In the Security Council Burkina Faso has been working to the best of its ability and basing its participation on a firm defence of the principles of the Charter and the fundamental rights of peoples.
Hence we endorse the Secretary-General's proposal to members of the Security Council to make this major body of the United Nations the true guardian of peace rather than an arena of confrontation between ideologies and policies that are at times totally irrelevant to the basic concerns of peoples. Going beyond the Security Council, we reaffirm the need to keep the united Nations as a whole free of bilateral controversy and make it once again the true forum for multilateralism.
Fatherland or death, we will triumph.










